      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER R. OLSON,
 CHRISTOPHER LOPEZ, WARREN
 BARBER, CHRISTOPHER CLIFFORD,
 AND ERIK LIPTAK, individually
 and on behalf of all others
 similarly situated,
                                           20-cv-632 (JSR)
                 Plaintiffs,
                                           MEMORANDUM ORDER
      v.

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, L.P.; HOUSTON
 ASTROS, LLC; and BOSTON RED
 SOX BASEBALL CLUB, L.P.,

                 Defendants.




JED S. RAKOFF, U.S.D.J.

    While major league baseball games are currently on hold,

the game of litigation never ceases, as this case illustrates.

    On April 3, 2020 the Court dismissed the above-captioned

action for failure to state a claim. The dismissal was with

prejudice because the Court concluded that some of the

complaint’s infirmities could not be cured through amendment.

Plaintiffs now move for reconsideration, contending that a

proposed amended complaint, which they attach, will in fact cure

such deficiencies. But after further briefing and careful review

the Court concludes that the proposed amended complaint fails to

cure the fundamental deficiencies identified by the Court in its


                                    1
        Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 2 of 17



order of dismissal, and that, accordingly, plaintiffs’ motion

must be denied.

I.     Background

       The Court here assumes full familiarity with the prior

history of this case, as set forth in detail in the Court’s

Opinion and Order of April 3, 2020 (“MTD Opinion”). ECF No. 55.

Briefly summarized, this is a putative class action lawsuit

brought by fantasy sports players against Major League Baseball

and MLB Advanced Media, L.P. (collectively “MLB”), the Boston

Red Sox Baseball Club, L.P. (the “Red Sox”), and the Houston

Astros, LLC (the “Astros”). The named plaintiffs are five

individuals who participated in daily fantasy baseball contests

hosted by DraftKings Inc. (“DraftKings”) between 2017 and 2019.

The original complaint asserted various claims of fraud,

negligence, unjust enrichment, and violations of consumer

protection laws based on alleged misrepresentations made by the

defendants in connection with what became something of a sign-

stealing scandal.

       Following the filing of a First Amended Complaint (“FAC”),

ECF No. 20, defendants moved to dismiss all claims for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6),

and the Court granted the dismissal. See MTD Opinion. Although

the Court’s precise reasoning varied from claim to claim, the

Court’s dismissal of the FAC was rooted in two fundamental


                                      2
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 3 of 17



deficiencies in the complaint. First, plaintiffs failed to

plausibly allege that the defendants made any misrepresentations

about fantasy baseball itself, those being the only

representations on which the fantasy baseball players could

reasonably rely or base a claim. Second, plaintiffs failed to

allege a sufficient nexus among themselves, the fantasy baseball

transactions they entered, and the defendants to support their

various theories of liability. In addition, as relevant here,

the Court dismissed the unjust enrichment claim because of a

lack of plausible allegations that defendants were enriched at

plaintiffs’ expense. Because the Court found that these

deficiencies were not curable by anything alleged or suggested

by plaintiffs, it dismissed the complaint with prejudice. The

Clerk entered judgment against plaintiffs on April 7, 2020. ECF

No. 56.

    Plaintiffs now move for reconsideration of the Court’s MTD

Opinion only as to its conclusion that the complaint should be

dismissed with prejudice. See Pls. Mem. of Law in Support of

Mot. to Alter, Amend or Vacate Judgment and for Leave to Amend

(“Pls. Mem Law”), ECF No. 60. Specifically, plaintiffs ask the

Court to set aside the April 7 judgment and grant plaintiffs

leave to file a Proposed Amended Complaint (“PAC”). ECF No. 64-1

to 64-2. Plaintiffs argue that the PAC cures the defects in the

FAC identified by the Court. Pls. Mem Law at 1-2. The PAC does


                                    3
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 4 of 17



so, according to plaintiffs, by supplementing the FAC with new

allegations drawn from various materials obtained from the

defendants during discovery.

II.   Legal Standard

     As a general matter, the standard for granting a motion for

reconsideration “is strict, and reconsideration will generally

be denied unless the moving party can point to controlling

decisions or data that the court overlooked - matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.” Shrader v. CSX Transp. Inc., 70 F.3d 255,

257 (2d Cir. 1995). This strict standard is intended to “ensure

the finality of decisions and to prevent the practice of a

losing party examining a decision and then plugging the gaps of

a lost motion with additional matters.” Carolco Pictures Inc. v.

Sirota, 700 F. Supp. 169, 170 (S.D.N.Y. 1988). However, where a

party moves for reconsideration for the purpose of filing an

amended complaint, the strictness of this standard is tempered

by Rule 15’s requirement that “courts ‘should freely give leave’

to amend a complaint ‘when justice so requires.’”         Williams v.

Citigroup Inc., 659 F.3d 208, 212 (2d Cir. 2011) (citing Fed. R.

Civ. P. 15(a)(2)). Thus, when considering a motion for

reconsideration aimed at the Court’s denial of leave to amend,

the Court should generally “take into account the nature of the

proposed amendment in deciding whether to vacate the previously


                                    4
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 5 of 17



entered judgment.” Id. at 213 (citation omitted). If the

proposed amendments would be futile, however, the Court may deny

the motion for reconsideration and leave to amend. Id. at 214.

III.   Analysis

     Plaintiffs urge that the PAC demonstrates that the Court

should reconsider its conclusion that amendment of the FAC would

be futile because the PAC cures the deficiencies identified by

the Court. First, they argue that the PAC identifies two new

misrepresentations by defendants that plaintiffs relied on.

Second, plaintiffs argue that the PAC alleges a sufficient nexus

among defendants, plaintiffs, and the fantasy baseball

transactions plaintiffs entered into to support their various

theories of liability. Third, plaintiffs argue that the PAC

alleges facts sufficient to support their unjust enrichment

claim. For the reasons below, the Court finds that none of these

arguments is persuasive, that amendment would thus be futile,

and that denying the motion for reconsideration is warranted.1

     a.  New Alleged Misrepresentations

     Plaintiffs first argue that the PAC remedies the FAC’s

deficiencies by alleging two new misrepresentations about



1
  To the extent plaintiffs argue that the PAC has corrected the
Rule 9(b) pleading deficiencies the Court identified in the MTD
Opinion, the Court does not reach these arguments because the
Court’s disposition of the motion to dismiss at no point turned
on plaintiffs’ failure to comply with Rule 9(b).


                                    5
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 6 of 17



fantasy baseball made by the defendants and upon which the

plaintiffs relied. The first such misrepresentation is alleged

to be found in DraftKings’s “Terms of Use,” which every

contestant is provided in writing before participating in any

major league baseball daily fantasy baseball (“MLB DFS”)

contest. PAC ¶ 33. The Terms of Use provide, under the heading

“Contests of Skill,” that “Contests offered on the Website are

contests of skill. . . . [W]inners are determined by the

individuals who use their skill and knowledge of relevant sports

information and fantasy sports rules to accumulate the most

points according to the corresponding scoring rules.” Id.; ECF

No. 64-4 at MLB-Olson-00000474-75. On its face, this language

refers to the skill and knowledge of the fantasy sports bettors,

and so is entirely irrelevant to any issue of misrepresentation

by defendants. Plaintiffs nonetheless construe this language as

constituting a misrepresentation that MLB DFS contests (i.e.,

the fantasy baseball contests) are themselves “contests of

skill.” PAC ¶ 402.

    But even if this interpretation were plausible –- which it

clearly is not -- plaintiffs fail to explain how terms conveyed

by DraftKings to its own customers on its own website constitute

representations by any defendant. Plaintiffs try to overcome

this objection by suggesting that the language is a statement by

MLB (and by extension all other defendants) because the language


                                    6
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 7 of 17



was included in the Terms of Use only “at MLB’s insistence.”

Pls. Mem. of Law at 8. This is both legally and factually

unsupportable. Legally, plaintiffs provide no case law to

support the proposition that a third party’s insistence that

language be included in a contract between two unrelated parties

transforms that language into a representation by that third

party. And factually, plaintiffs fail to allege facts plausibly

supporting the claim that the language was included at MLB’s

insistence.

     For this latter proposition, plaintiffs cite primarily to a

2015 licensing and marketing agreement between MLB and

DraftKings2 in which the parties set out, inter alia, the

conditions under which DraftKings could use MLB’s proprietary

material in its fantasy baseball contests. ECF No. 64-3 to 64-8

(“MLB-DraftKings Agreement”). Contests meeting these conditions

are referred to in the agreement as “Approved Fantasy Games.”

ECF No. 64-3 at MLB-Olson-00000442. One requirement to be an

Approved Fantasy Game is that the contest be “governed by[] and

operate in accordance with . . . Licensee [DraftKings] Website’s

Terms of Use and Privacy Policy.” ECF No. 64-4 at MLB-Olson-

00000471. The language here in issue –- which, as noted,



2
  The contract was actually between MLB Advanced Media, L.P. and
DraftKings, but plaintiffs allege that it bound all defendants.



                                    7
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 8 of 17



plaintiffs erroneously refer to as asserting that MLB DFS

contests are “contests of skill” -- appears in these pre-

approved Terms of Use (the “Terms”). Id. at MLB-Olson-00000474-

75. But the MLB-DraftKings Agreement, on its face, contradicts

the notion that this language was included in the Terms at MLB’s

insistence. Rather, the contract’s reference to the Terms as

“Licensee Website’s Terms of Use and Privacy Policy,” and the

Terms’ own general language, makes clear that the conditions

apply to all fantasy contests on the platform, not just MLB DFS

contests. ECF Nos. 64-4, 64-5 at MLB-Olson-00000472-480. This

strongly suggests that the Terms were dictated by DraftKings,

not MLB. This is confirmed by the fact that although the

contract requires MLB’s “approval in advance . . . for any

change” to most of the required conditions, the contract

specifically notes that MLB’s “approval in advance shall not be

required for any change to” the Terms. ECF Nos. 64-4 at MLB-

Olson-00000471.

    The other purported misrepresentation plaintiffs add to the

PAC suffers from a different infirmity. In the PAC, plaintiffs

newly allege that MLB Commissioner Manfred made a false

statement in a September 15, 2017 press release relating to the

results of an MLB investigation into possible misconduct by the

New York Yankees. PAC ¶¶ 406-08. Specifically, plaintiffs allege

that the press release falsely suggested that the investigation


                                    8
      Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 9 of 17



found that the Yankees had only engaged in a minor technical

infraction, when they had in fact been engaged in a more serious

sign-stealing scheme, as allegedly indicated in a separate

letter written by Manfred.3

     Whether or not this was a misrepresentation, however, is

not material. Even assuming arguendo that the press release made

false statements about the extent of the Yankees’ involvement in

sign-stealing, this misrepresentation relates to the integrity

of major league baseball, not fantasy baseball. As noted in the

Court’s MTD Opinion, “Plaintiffs’ theory of reliance . . . comes

down to the claim that they would not have entered DraftKings’

MLB DFS contests but for defendants’ supposed representations

that fantasy baseball contests were games of skill, the

integrity of which defendants would ensure by ensuring the

integrity of major league baseball.” MTD Opinion at 16. A

predicate of plaintiffs’ reliance theory is thus that defendants

made a misrepresentation about fantasy baseball itself, and the

absence of such a misrepresentation was thus important to the

Court’s conclusion that the FAC did not, and could not, allege

the reliance necessary to support their fraud or negligent



3
  At the request of defendant Major League Baseball and the
third-party New York Yankees, the letter has been sealed, but
plaintiffs have now moved to unseal it. The Court will promptly
resolve that motion in a separate opinion, but it has no bearing
on the instant decision.


                                    9
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 10 of 17



misrepresentation claims. Manfred’s potential misrepresentation

about the Yankees thus does nothing to resolve the ultimate

deficiency the Court found in plaintiffs’ initial complaint -- a

failure to allege a misrepresentation about fantasy baseball

that might render plausible their theory of reliance.

    b.  The “Nexus” Among Defendants, Plaintiffs, and the

       Relevant Transactions

    Plaintiffs next argue that the PAC clarifies that there is

a sufficient nexus among defendants, plaintiffs, and the fantasy

baseball transactions plaintiffs entered into to support their

fraud by omission and consumer protection law claims. Plaintiffs

do so primarily by relying on the aforementioned MLB-DraftKings

Agreement, which they assert “shows defendants’ substantial

involvement and participation in virtually every aspect of the

MLB-branded fantasy contest business.” Pls. Mem. Law at 4.

Plaintiffs allege that this agreement shows that MLB (1) created

the MLB DFS contests; (2) directly controlled the form, terms

and conditions of participating; (3) assumed contractual

obligations to market and promote the contests; (4) directly

participated in the sale of the contests; (5) directly

participated via MLB platforms; and (6) reaped enormous

financial profit from the contests. Id. at 4; PAC (¶¶ 30-31).

These assertions appear to be in response to the Court’s

conclusion that plaintiffs failed to allege facts sufficient to


                                   10
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 11 of 17



support the duty to disclose necessary to their fraudulent

nondisclosure claims or to support the nexus between defendants

and plaintiffs’ transactions necessary to their consumer

protection claims. While the PAC adds some detail to the FAC’s

allegations, however, it does not correct these deficiencies.

    As an initial matter, the MLB-DraftKings Agreement does not

support the proposition that MLB “creat[ed]” MLB DFS contests.

Plaintiffs argue that this is demonstrated by the fact that the

MLB-DraftKings Agreement restricts which DraftKings fantasy

baseball competitions may use MLB’s proprietary materials. ECF

No. 64-3 at MLB-Olson-00000442. The requirements to be such an

Approved Fantasy Game are fairly detailed and include specific

instructions about the duration of the games, the maximum entry

fees, and the timing of the games. ECF No. 64-4 at MLB-Olson-

00000471. Moreover, the contract requires advance approval from

MLB before most of the conditions may be changed. Id. While

these provisions demonstrate that DraftKings somewhat tailored

MLB DFS contests to the requirements of MLB, however, they do

not somehow transform MLB into the “creator” of the contests,

rather than a licensor of them. Indeed, the MLB-DraftKings

Agreement specifically requires that DraftKings “shall be solely

responsible for the development” and “operation” of the MLB DFS

contests, indicating MLB was not their creator. ECF No. 64-3 at

MLB-Olson-00000448.


                                   11
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 12 of 17



    Instead of demonstrating that MLB created the MLB DFS

contests, the MLB-DraftKings Agreement, even when construed most

favorably to plaintiffs, simply confirms what the Court already

concluded in its MTD Opinion: that “DraftKings and MLB entered

into a ‘comprehensive league partnership’ that provided for co-

branding of MLB DFS baseball contests, . . . gave DraftKings

promotional rights [and] use of MLB league and team logos,” and

involved defendants advertising MLB DFS competitions. MTD

Opinion at 4, 20. The MLB-DraftKings Agreement (which plaintiffs

had already received from defendants prior to the conclusion of

the original motion-to-dismiss practice) simply adds detail to

these conclusions, including that MLB had pre-approval rights

for MLB DFS advertising, ECF No. 64-5 at MLB-Olson-00000487,

committed to undertaking specific marketing of MLB DFS contests,

e.g., ECF No. 64-3 at MLB-Olson-00000447, and offered certain

integrated experiences for MLB DFS users, ECF No. 64-4 at MLB-

Olson-00000451-52.

    These added details, however, do not render plaintiffs’

fraud by omission or consumer protection claims any more viable.

To begin with, the PAC does not alter the Court’s conclusion

that plaintiffs have failed to allege a relationship between

defendants and plaintiffs that could give rise to the duty to

disclose necessary to support plaintiffs’ fraud by omission

claim. As noted in the MTD Opinion, plaintiffs provided no basis


                                   12
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 13 of 17



for finding a duty to disclose absent a transaction between

plaintiffs and defendants or any misrepresentation by defendants

about the fantasy baseball transactions plaintiffs entered. MTD

Opinion at 19-20. Plaintiffs’ allegations in the FAC that

defendants advertised MLB DFS contests did not cure this

deficiency because advertising generally does not support such a

duty where a defendant neither advertised its own product nor

made an express factual representation about a different

product. Id. at 19-20. While the PAC includes many more details

about MLB’s involvement in advertising and promoting MLB DFS

contests than the FAC, the PAC does not plausibly allege the

existence of a transaction between MLB and plaintiffs, that MLB

DFS contests were MLB’s product, or that MLB made any specific

representations about MLB DFS contests that could give rise to a

duty to disclose. The PAC thus provides no reason to reconsider

the Court’s conclusion that plaintiffs failed to state a claim

for fraud by omission.

    Likewise, the PAC does not alter the Court’s conclusion

that “plaintiffs fail to identify a sufficient nexus between the

transaction that allegedly harmed them and the defendants to

support a consumer protection claim.” MTD Opinion at 25. As

noted in the MTD Opinion, to state their consumer protection

claims, plaintiffs must show some nexus between defendants and

the allegedly harmful transaction in the form of:


                                   13
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 14 of 17



     a nontrivial business relationships between the plaintiff
     and defendant, or the defendant’s production of the good or
     service that was the basis of the transaction, or the
     defendant’s misrepresentations about the good that was the
     basis of the transaction, or the defendant’s substantial
     participation in the transaction that caused the plaintiff
     harm.

MTD Opinion at 26-27. As explained above, the PAC does not

support a finding that MLB produced MLB DFS contests or that MLB

made any misrepresentations about MLB DFS contests. Nor do

plaintiffs suggest that it illustrates the existence of any

business relationship between plaintiff and defendants.

     Plaintiffs’ only remaining argument for reconsideration on

the basis of alleged “nexus,” is the assertion in the PAC that

defendants’ extensive promotion and advertising of MLB DFS

contests transforms the defendants into substantial participants

in the sale of entry fees to those contests. In its prior

opinion, the Court noted that advertising alone is generally not

enough to support the state consumer protection claims here

alleged. See MTD Opinion at 28-29. While the Court did add that

“hosting an advertisement combined with some other involvement

might generate enough of a nexus in some states,” plaintiffs

offer no law suggesting that the defendants’ pre-approval of the

form of MLB DFS contests constitutes such “other involvement”

here.4 Furthermore, while plaintiffs assert that defendants


4
  Although plaintiffs offer some new (and some old) case law that
they assert supports the general proposition that the PAC’s


                                   14
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 15 of 17



“direct[ly] participat[ed] in the sale of the contests,” which

might provide a basis for a consumer protection claim,5 the only

“direct” participation plaintiffs point to here is defendants’

advertising of MLB DFS contests itself. In short, while the PAC

adds detail to the involvement of MLB in marketing and approving

the form of MLB DFS contests, it does not change the nature of

the involvement such that reconsideration of the Court’s

conclusions is warranted.

     As a final note, the plaintiffs argue that the PAC cures

the FAC’s failure to allege reliance with the specificity



“allegations provide a more than sufficient ‘nexus’ to support
liability under the relevant state consumer protection laws,”
none of this law is on point. Most of the cases address the
liability of manufacturers of a product. Hamm v. Mercedes-Benz
USA, LLC, 2019 WL 4751911 (N.D. Cal. Sept. 30, 2019); Loughridge
v. Goodyear Tire and Rubber Co., 192 F. Supp. 2d 1175 (D. Colo.
2002); Church & Dwight Co., Inc. v. Huey, 961 S.W.2d 560 (Tex.
Ct. App. 1997). The rest are inapposite for other reasons. In re
Telexfree Secs. Litig., 389 F. Supp.3d 101, 107 (D. Mass. 2019)
(dismissing Massachusetts consumer protection claim against bank
whose employee participated in pyramid scheme); City of Boston
v. Purdue Pharma, LP, et al., 2020 WL 977056, at *7 (Mass.
Super. Jan. 31, 2020) (finding that a Massachusetts consumer
protection claim was stated based upon a defendant’s
distribution of the product plaintiffs purchased).
5
  See Galstaldi v. Sunvest Communities USA, LLC, 637 F. Supp.2d
1045, 1056-57 (S.D. Fla. 2009) (upholding a FDUPTA claim despite
a lack of privity because the defendants had directly
participated in the sale of properties in question by conducting
tours and selling the units in addition to promoting and
advertising such properties); Coffey v. WCW & Air, Incorporated,
2018 WL 4154256, at *1, *4–7. (N.D. Fla. Aug. 30, 2018)
(allowing a FDUPTA claim to proceed against the manufacturer of
the water treatment system at issue and parties who directly
sold the systems to consumers).


                                   15
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 16 of 17



required by Rule 9(b) by clarifying that its consumer protection

theories relied on both unfair and deceptive conduct by the

defendant. The Court need not address this argument, however,

because, as already noted, it did not rely on the insufficiency

of plaintiffs’ complaint under Rule 9(b) to dismiss their

consumer protection claims.

    c.  Unjust Enrichment

    Finally, the PAC does not save plaintiffs’ unjust

enrichment claims. In the MTD order, the Court found that

“Plaintiffs’ unjust enrichment claims fail because the

plaintiffs have failed to plausibly allege that the defendants

were enriched at plaintiffs’ expense.” MTD Opinion at 29. While

the PAC alleges that the defendants received “fees . . .

directly attributable to MLB fantasy contests,” PAC ¶ 448, the

MLB-DraftKings Agreement and other supporting documents

demonstrate only that the defendants received licensing fees,

advertising revenue, and an equity stake in DraftKings. See,

e.g., ECF No. 64-4 at MLB-Olson-00000449-450. None of these

allegations suggests that the defendants directly received any

portion of plaintiffs’ MLB DFS contest entry fees such that

defendants were enriched at plaintiffs’ expense. More generally,

the PAC provides no basis for a claim of unjust enrichment based

on such an attenuated relationship between the purchases that




                                   16
     Case 1:20-cv-00632-JSR Document 72 Filed 06/05/20 Page 17 of 17



plaintiffs made and the alleged “unjust” behavior by the

defendants.

IV.   Conclusion

     Ultimately, the PAC fails to remedy the deficiencies that

led the Court to dismiss plaintiffs’ FAC. It thus provides no

basis for reconsidering the Court’s conclusion that the FAC’s

deficiencies could not be cured by amendment and that dismissal

with prejudice was warranted.

     In other words, although the Court appreciates the

appropriately zealous passion with which plaintiffs press their

suit, in the end they do not even make it to first base.

Accordingly, the motion for reconsideration and for leave to

amend is hereby denied.

     SO ORDERED.

Dated:    New York, NY                       ________________________

          June 5, 2020                       JED S. RAKOFF, U.S.D.J.




                                   17
